DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/3/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 are rejected under 35 U.S.C. 102(a) as being anticipated by Simonini et al. (8,600,598).

Regarding claim 13, Simonini et al. in figures 1-6, disclose a vehicle comprising  a traction battery (RESS) configured to propel the vehicle, a cooling system configured to cool the traction battery and a controller (146), a navigation system (140). The controller coupled to the navigation to configured to receive trip data representative of a planned route for the vehicle, generate a forecast temperature profile of the traction battery having estimated battery temperature as a function of the planned route based on the trip data and battery operating parameters (identify target or forecast temperature of the traction battery, figure 4). Simonini et al. also disclose the controller 13FMC 9811 PUSA84249707 in response to the estimated battery temperature exceeding an associated temperature threshold for at least one point on the planned route, determine a cooling point or obtain additional driving route data (figure 4) along the planned route prior to the at least one point, and control the cooling system to increase cooling of the battery beginning at the cooling point to maintain actual battery temperature below the estimated battery temperature for the at least one point on the planned route.  
 	Regarding claim 14, Simonini et al. disclose the controller, which is further configured to determine the cooling point based on at least a traction battery heat capacity (the thermal conditioning system 138 thermally conditions the traction battery based on instruction provided by the controller).  

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a method for operating a motor vehicle having a traction battery .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618